United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1031
                                   ___________

Earl Mitchell,                          *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Charles H. Wagner; Dave Zioia; Jerry *
Pancoke; Carrol Castelberry; Joel       *      [UNPUBLISHED]
Dalton, Director; James C. Fosket,      *
                                        *
            Appellees.                  *
                                   ___________

                          Submitted: January 26, 2001
                              Filed: January 29, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Earl Mitchell, a Nebraska inmate, appeals the District Court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action in which he claimed that certain Hall
County Corrections Department employees exposed him to deplorable cell conditions
and used excessive force. After de novo review, see Buckley v. Rogerson, 133 F.3d
1125, 1126 (8th Cir. 1998), we agree with the District Court that defendants were

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
entitled to qualified immunity on the unsanitary-conditions claim, see id. at 1128
(explaining that government officials have qualified immunity from suit unless their
actions violate clearly established statutory or constitutional rights of which reasonable
person would have known); Whitnack v. Douglas County, 16 F.3d 954, 957-58 (8th
Cir. 1994). We conclude that the force Mitchell alleged was used did not rise to the
level of a constitutional violation. See Jones v. Shields, 207 F.3d 491, 494-95, 497 (8th
Cir. 2000).

       Accordingly, we affirm. See 8th Cir. R. 47B. We deny Mitchell’s motion to
strike portions of appellees’ brief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-